 


109 HR 1495 IH: Selective Service Registration Termination Act
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1495 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Mr. Owens introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend the Military Selective Service Act to terminate the registration requirement and the activities of civilian local boards, civilian appeal boards, and similar local agencies of the Selective Service System, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Selective Service Registration Termination Act.
2.Termination of military selective service act registration requirement
(a)Registration terminationSection 17 of the Military Selective Service Act (50 U.S.C. App. 467) is amended by adding at the end the following new subsection:

(d)Termination of registration requirementNotwithstanding any other provisions of this title, on and after the date of the enactment of the Selective Service Registration Termination Act (except in the event of a declaration of war by the Congress), no person shall be registered for possible induction for training and service in the Armed Forces, including persons who were subject to such registration requirements before that date but who had not complied with such registration requirements by that date..
(b)Suspension of sanctions for persons previously subject to registrationSection 12 of such Act (50 U.S.C. App. 462) is amended by adding at the end the following new subsection:

(h)In addition to the exception provided by subsection (g), a person may not be denied a right, privilege, benefit, or employment position under Federal law on the grounds that the person failed to present himself for and submit to registration under section 3 before the date of the enactment of the Selective Service Registration Termination Act..
(c)Suspension of local boards, appeal boards, and other selective service system agenciesSection 10 of such Act (50 U.S.C. App. 460) is amended by adding at the end the following new subsection:

(i)During any period in which the registration requirements of section 3 are terminated, the President may not appoint a person as a member of a civilian local board, civilian appeal board, or similar local agency of the Selective Service System and any such board established under subsection (b)(3) may not meet.. 
 
